      Case: 3:19-cv-01007-wmc Document #: 176 Filed: 12/04/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN

DRIFTLESS AREA LAND CONSERVANCY
and WISCONSIN WILDLIFE FEDERATION,                  No. 19-cv-1007

                  Plaintiffs,

       v.

MICHAEL HUEBSCH, REBECCA VALCQ,
ELLEN NOWAK, and PUBLIC SERVICE
COMMISSION OF WISCONSIN,

                  Defendants,

AMERICAN TRANSMISSION COMPANY
LLC, BY ITS CORPORATE MANAGER,
ATC MANAGEMENT, INC, DAIRYLAND
POWER COOPERATIVE, AND ITC
MIDWEST LLC,

                  Intervenor-Defendants,


     INTERVENOR-DEFENDANTS AMERICAN TRANSMISSION COMPANY LLC,
       DAIRYLAND POWER COOPERATIVE, AND ITC MIDWEST LLC’S JOINT
                         NOTICE OF APPEAL


       Notice is hereby given that Intervenor-Defendants American Transmission Company

LLC, by its corporate manager ATC Management Inc. (“ATC”), Dairyland Power Cooperative

(“Dairyland”), and ITC Midwest LLC (“ITC Midwest”) hereby appeal to the United States Court

of Appeals for the Seventh Circuit the November 20, 2020 Opinion and Order denying in part

the Intervenor-Defendants’ and Defendants’ motions to dismiss in the above-captioned

proceeding.

                     [The remainder of this page is intentionally left blank]
      Case: 3:19-cv-01007-wmc Document #: 176 Filed: 12/04/20 Page 2 of 2




Dated: December 4, 2020

Respectfully submitted,

 PERKINS COIE, LLP                          FREDRIKSON & BYRON, P.A.

 /s/ Brian H. Potts                         /s/ Lisa M. Agrimonti
 Brian H. Potts (Wis. Bar No. 1060680)      Lisa M. Agrimonti (Wis. Bar No. 1032645)
 David R. Zoppo (Wis. Bar No. 1094283)      Haley L. Waller Pitts (Wis. Bar No. 1115291)
 33 East Main Street, Suite 201             John P. Pavelko (MN Bar No. 0398495)
 Madison, WI 53703-5118                     200 South 6th Street, Suite 4000
 Tel: (608) 663-7460                        Minneapolis, MN 55402
 Fax: (608) 663-7499                        Tel: (612) 492-7000
 Email:        bpotts@perkinscoie.com       Fax: (612) 492-7077
               dzoppo@perkinscoie.com       Email:        lagrimonti@fredlaw.com
                                                          hwallerpitts@fredlaw.com
 Attorneys for American Transmission                      jpavelko@fredlaw.com
 Company LLC and ATC Management Inc.
                                            TAFT STETTINIUS & HOLLISTER LLP
                                            Valerie T. Herring
                                            (Wis. Bar No. 1076996)
                                            2200 IDS Center
                                            80 South 8th Street
                                            Minneapolis, MN 55402-2157
                                            Tel: (612) 977-8400
                                            Fax: (612) 977-8650
                                            Email: vherring@taftlaw.com

                                            Attorneys for ITC Midwest LLC

 WHEELER, VAN SICKLE &
 ANDERSON, S.C.

 /s/ Justin W. Chasco
 Justin W. Chasco (Wis. Bar No. 1062709)
 44 East Mifflin Street, Suite 1000
 Madison, WI 53703
 Tel: (608) 255-7277
 Fax: (608) 255-6006
 Email:         jchasco@wheelerlaw.com

 Attorney for Dairyland Power Cooperative
